Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/155125in view of Scheibel, U.S. Patent Application Publication No. 2009/0162896.
WO 2008/155125 discloses structures formed by making a solution of protein hydrolysates or gelatins with polymer materials, tanning agents, cross-linking agents and/or dyeing agents which can be formed into fibers.  See page 2, line 22 – page 3, line 10.  The materials can be formed into fibers by spinning and/or extrusion.  See page 3, lines 16-19 and page 8, lines 8-9.  Also see examples which disclose adding the tanning agent to the solution as well as the use of generally used dyes.  See pages 10-12.  The tanning agent can be present in an amount of 30%.  See page 11, top line.  Since WO ‘125 teaches employing any known and useful dyes, it would have been obvious to have selected the appropriate dye depending on the end use of the product.  
WO ‘125 differs from the claimed invention because it does not teach a textile formed from the fibers or the fiber diameter.  However, since it is well known and conventional to form woven, nonwoven and knitted fabrics from extruded fibers such as those taught by WO ‘125, it would have been obvious to have formed the fibers of WO ‘125 into textiles as claimed. A woven, nonwoven or knitted fabric will be in the form of a sheet.   It further would have been obvious to have extruded the fibers to have the desired diameter for the intended use of the fibers.  
WO ‘125 differs from the claimed invention because it does not disclose that the protein is recombinant protein.
However, Scheibel discloses a yeast cell for producing a recombinant collagen-like protein which is capable of expressing collagen like proteins, in particular mussel byssus proteins, in high yield and quality.  See abstract and paragraph 0017.  The preferred application of the product is to form fibers, clothing fabric and leather.  See paragraphs 0073 and 0074.  
Therefore, it would have been obvious to have employed recombinant protein as taught by Scheibel as the protein in WO ‘125 because it enables the production of collagen like proteins in high yield and quality.
Applicant’s arguments filed 3/4/22 have been carefully considered.  
Applicant’s amendment is sufficient to overcome the previous rejection.  A modified rejection is set forth above.
With regard to the particular fiber size, since the fibers of WO ‘125 are spun or extruded, it is reasonable to expect that one of ordinary skill in the art would have been able to select the spinneret size which produced the desired fiber size depending on the intended use of the fibers.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789